Case 17-23933   Doc 61   Filed 08/27/20 Entered 08/27/20 13:55:56   Desc Main
                           Document     Page 1 of 5
Case 17-23933   Doc 61   Filed 08/27/20 Entered 08/27/20 13:55:56   Desc Main
                           Document     Page 2 of 5
Case 17-23933   Doc 61   Filed 08/27/20 Entered 08/27/20 13:55:56   Desc Main
                           Document     Page 3 of 5
Case 17-23933   Doc 61   Filed 08/27/20 Entered 08/27/20 13:55:56   Desc Main
                           Document     Page 4 of 5
Case 17-23933   Doc 61   Filed 08/27/20 Entered 08/27/20 13:55:56   Desc Main
                           Document     Page 5 of 5
